DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims
This Office Action is responsive to the Applicant’s communication filed September 7, 2022. In view of this communication, claims 1 and 5 are amended and claims 1-5 are pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings were received on September 7, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103








The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US20120326655A1) in view of Takano et al. (US20150236524A1) and Miyashita et al. (US20170267107A1).
Regarding claim 1, Nomura discloses calculating the total charging time it takes until the electric storage device (110) reaches the fully charged state (Nomura; ¶52) from an electric power converter (200) that functions as the electric power supply device – or charger (Nomura; ¶41). The fully charged state is interpreted to be a predetermined target state of charge. 
The electric storage device (110) includes a storage device temperature sensor for measuring the temperature TB (Nomura; ¶32), which is sent an electronic control unit (ECU)(300). Further, ambient temperature (TMP) is also detected via a temperature sensor (160) and is also sent the ECU via a temperature sensor (160) (Nomura; FIG. 1; ¶40). Both the ambient temperature and the temperature of the battery are used by the ECU. Thus, a battery temperature is disclosed by Nomura.
Nomura further teaches including a voltage sensor that measures voltage VB. The ECU (300) computes the SOC based, in part, on the measured voltage VB (Nomura; ¶32).
Nomura discloses a maximum electric power that can be received by the storage device (110) – or the chargeable power of the battery. The constant charging power (P1) – or a first charge power - is determined based on the maximum electric power that can be received by the storage device (110) or the maximum output power that can be generated from the electric power converter (200) - this is considered to be the outputtable power of a charger (Nomura; ¶49). 
Nomura teaches an equation (1) for calculating a charging time (t1), which is calculated based on the charging power P1 and the SOC (S1-S0) (Nomura; ¶55). The SOC is calculated using the map of FIG. 4 which shows the dependence upon the storage device temperature (TB). FIG. 4 illustrates thresholds of T15 and T10 where T15 is less than T10 (Nomura; FIG. 4; ¶56). Using one of the temperature thresholds to determine SOC, t1 is interpreted as being the first timing.
Nomura discloses a map indicating the relationship between the  permissible charging power and the restriction start SOC and also the relationship between the temperature and the restriction start SOC. Thus, there is a relationship between the permissible charging power and the temperature. The second charging power is determined using the map of FIG.4 using the battery temperature (Nomura; FIG. 4; ¶56-57).
The first charging time (t1) is the charging time in the non-restricted region. A second charging time (t10) shown as being the charging time in the restricted region, which is after the non-restricted region, in other words, the second charge time (t10) is a range from the end point of a first charge time (t1) to the end of charging. Thus, the second charge time is a charge time after the first timing – or the end of t1. Charging time (t10) is determined using the map shown in FIG. 5 which includes charge power (W20-W25), SOC (S1%), temperature (T10-T15) and charging time (y-axis) (Nomura; FIG. 5; ¶58).
The total charging time is computed by summing t1 and t10 (Nomura; ¶59). Because the charging time is the sum of the time in the non-restricted region and the restricted region, it follows that (t1) is a range from a starting time of charging the battery to an end of the non-restricted region – or first timing.
Nomura is silent as to the chargeable power being based on the voltage of the battery and the charge upper-limit voltage of the battery, comparing the chargeable power and outputtable power of the charger to set a lower power as a first charge power, the first timing being a timing that the battery temperature reaches a predetermined limit, and the predetermined limit temperature being a temperature at which the charge current is limited to a current that does not raise the battery temperature.
Takano discloses a chargeable power calculation unit (55) that calculates a chargeable power of the battery (20) based on, amongst other parameters, the voltage detected by a voltage detecting unit (Takano; FIG. 1; ¶30). A command value calculation unit 59 compares the outputtable power and the chargeable power of the battery. When the chargeable power is less than the outputtable power of the charger, the output power of the battery matches the chargeable power (Takano; ¶48).
Takano teaches setting an allowable charge time, or a first timing, corresponding to the upper limit temperature, or a predetermined limit, of the battery based on the relationship between the battery temperature and the easiness with which a reaction that causes deterioration of the battery would occur when charged at a high power (Takano; ¶60 and ¶94). 
	It would be obvious to provide the method of calculating parameters of Takano with the parameters of Nomura in order to provide charging to the battery such that the calculated parameters reduce deterioration along with the charging time to allow for a battery that does not overheat but charges in a maximal amount of time (Takano; ¶5). 
Although Takano discloses charging the battery in a charge time that would suppress the deterioration of the battery such that the temperature does not cause discomfort, Takano does not expressly disclose the predetermined limit temperature being a temperature at which the charge current is limited to a current that does not raise the battery temperature.
	Miyashita discloses that a control system for a battery determines a current value at which electric charge causes no heat generation in the battery or a raise in the battery temperature (Miyashita; FIG. 6; ¶31 and ¶72). 
It would be obvious to one of ordinary skill in the art to provide the charging control of Miyashita to the charging apparatus of Nomura in order to reduce the deterioration of the battery by preventing the power supply from itself raising the temperature (Miyashita; ¶31).
Regarding claim 2, Nomura discloses that in the restricted region, the power in the restricted regions comes below the power of the non-restricted region P1 (FIG. 2 at W2, FIG. 3 at W3, W4, FIG. 7 at W40, FIG. 8 at W41, FIG. 10 at W42). Charging in the non-restricted region has a charging time of t1 and in the restricted region, or where the power comes below P1, a charging time of t10. As with claim 1, t10 is determined using the map shown in FIG. 5 (Nomura; ¶58).
As illustrated in FIGS. 2, 3, 7, 8 and 10 of Nomura, the restricted region associated with t10 is after the non-restricted region associated with t1.
Because t10 is calculated by referencing the map in FIG. 5 and t1 is calculated using equation (1) (Nomura; ¶55) and the total charge time is calculated by adding t1+t10, then the total time is calculated by referencing the map (Nomura; ¶59). In the calculation of the total time, the state of the battery at the start of charging, the first power and the map are utilized.
Regarding claim 3, Nomura teaches in that t10 is calculated using the state of charge of the first timing (S1 on the x-axis), temperature (T10-T15) and the second charge power (W20-W25) (FIG. 5).
Regarding claim 4, Nomura teaches that the total charging time (T_CHG=t1+t10) is calculated then the timer charging process begins (Nomura; ¶67-68; FIG. 6 at S190 and S150).
Regarding claim 5, Nomura discloses a storage device temperature sensor for measuring the temperature TB of the battery (Nomura; ¶32), which is sent an electronic control unit (ECU)(300). Further, ambient temperature (TMP), or the surrounding battery temperature, is also detected via a separate temperature sensor (160) and sent the ECU via a temperature sensor (160) (Nomura; FIG. 1; ¶40). 
A voltage sensor measures voltage VB (Nomura; ¶32). 
An electric power converter (200) that functions as the electric power supply device – or charger (Nomura; ¶41).
The ECU – or electronic control unit – controls the electric power converter (200) (¶45) and computes the estimate of the total charging time T_CHG to the maximum state of charge - Smax (Nomura; ¶49 and 67).
The ECU (300) computes the SOC based, in part, on the measured voltage VB (Nomura; ¶32).
Nomura discloses a maximum electric power that can be received by the storage device (110) – or the chargeable power of the battery. The constant charging power (P1) – or a first charge power - is determined based on the maximum electric power that can be received by the storage device (110) or the maximum output power that can be generated from the electric power converter (200) - this is considered to be the outputtable power of a charger (Nomura; ¶49). 
Nomura teaches an equation (1) for calculating a charging time (t1), which is calculated based on the charging power P1 and the SOC (S1-S0) (Nomura; ¶55). The SOC is calculated using the map of FIG. 4 which shows the dependence upon the storage device temperature (TB). FIG. 4 illustrates thresholds of T15 and T10 where T15 is less than T10 (Nomura; FIG. 4; ¶56). Using one of the temperature thresholds to determine SOC, t1 is interpreted as being the first timing.
Nomura discloses a map indicating the relationship between the  permissible charging power and the restriction start SOC and also the relationship between the temperature and the restriction start SOC. Thus, there is a relationship between the permissible charging power and the temperature. The second charging power is determined using the map of FIG.4 using the battery temperature (Nomura; FIG. 4; ¶56-57).
The first charging time (t1) is the charging time in the non-restricted region. A second charging time (t10) shown as being the charging time in the restricted region, which is after the non-restricted region, in other words, the second charge time (t10) is a range from the end point of a first charge time (t1) to the end of charging. Thus, the second charge time is a charge time after the first timing – or the end of t1. Charging time (t10) is determined using the map shown in FIG. 5 which includes charge power (W20-W25), SOC (S1%), temperature (T10-T15) and charging time (y-axis) (Nomura; FIG. 5; ¶58).
The total charging time is computed by summing t1 and t10 (Nomura; ¶59). 
Fig. 6 discusses computing the total charging time (S190) and then starting the charging process (S150) (Nomura; FIG. 6). 
Charging occurs in the non-restricted region – charging at P1 – before charging in the restricted region – charging at a lower power (FIG 2-3, 7-8 and 10). Because the charging time is the sum of the time in the non-restricted region and the restricted region, it follows that (t1) is a range from a starting time of charging the battery to an end of the non-restricted region – or first timing (Nomura; ¶59).
	Nomura is silent as to the chargeable power being based on the voltage of the battery and the charge upper-limit voltage of the battery, comparing the chargeable power and outputtable power of the charger to set a lower power as a first charge power, and the first timing being a timing that the battery temperature reaches a predetermined limit, and the predetermined limit temperature being a temperature at which the charge current is limited to a current that does not raise the battery temperature.
Takano discloses a chargeable power calculation unit (55) that calculates a chargeable power of the battery (20) based on, amongst other parameters, the voltage detected by a voltage detecting unit (Takano; FIG. 1; ¶30). A command value calculation unit 59 compares the outputtable power and the chargeable power of the battery. When the chargeable power is less than the outputtable power of the charger, the output power of the battery matches the chargeable power (Takano; ¶48).
Takano teaches setting an allowable charge time corresponding to the upper limit temperature of the battery based on the relationship between the battery temperature and the easiness with which a reaction that causes deterioration of the battery would occur when charged at a high power (Takano; ¶60 and ¶94). 
It would be obvious to provide the method of calculating parameters of Takano with the parameters of Nomura in order to provide charging to the battery such that the calculated parameters reduce deterioration along with the charging time to allow for a battery that does not overheat but charges in a maximal amount of time (Takano; ¶5). 
Although Takano discloses charging the battery in a charge time that would suppress the deterioration of the battery such that the temperature does not cause discomfort, Takano does not expressly disclose the predetermined limit temperature being a temperature at which the charge current is limited to a current that does not raise the battery temperature.
	Miyashita discloses that a control system for a battery determines a current value at which electric charge causes no heat generation in the battery or a raise in the battery temperature (Miyashita; FIG. 6; ¶31 and ¶72). 
It would be obvious to one of ordinary skill in the art to provide the charging control of Miyashita to the charging apparatus of Nomura in order to reduce the deterioration of the battery by preventing the power supply from itself raising the temperature (Miyashita; ¶31).

Notice of References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Darling et al. (US20180194592A1): This reference discloses a single sensor that detects both the surrounding temperature and the temperature of the battery.
Woo US20140015495 discloses determining a total charging period by summing time periods.

Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859